PER CURIAM.
In an action brought by appellants, lessors, to terminate a lease, summary final judgment for the lessee determined that no substantial or compensable breach of the terms of the lease had occurred. We reverse, finding at least the following unresolved genuine, material issues of fact:
1.Whether the original building on the premises was entirely demolished and then rebuilt or just “remodeled,” as represented in conflicting affidavits;
2. Whether the original and the rebuilt or remodeled building were of comparable value;
3. Whether the “fixtures” in the original building were movable or nonmovable;
4. Whether the “old” and “new” fixtures were of comparable type, condition and value.
Questions, of law in the case include whether the “alterations” or “destruction” clauses of the lease permitted demolition and rebuilding of the original building, and whether the lease permitted the lessee to dispose of fixtures. The above-stated factual questions, however, must be determined before the law can appropriately be applied to the facts.
REVERSED AND REMANDED.
HERSEY, C.J., and DOWNEY and LETTS, JJ., concur.